"WiNslow, J.
The trial judge, by his charge, submitted two questions to the jury, viz.: First, whether the plaintiff accepted the note in suit at the sole request of Jones, and for his accommodation and benefit alone; and, second, if they answered this question in the negative, then whether Jones, after knowing of the payment of interest made December 28,1893, and its indorsement on the note, recognized his liability as still existing on the note, and promised to pay it. In submitting these issues the trial judge told the jury, in substance, that, if they found that the note in suit was taken at the sole request and for the sole accommodation and benefit of Jones, then they should find for the plaintiff; but, if they should find that it was not so given, they should consider whether Jones, on or about December 29, 1893, learned of the payment of interest made by Price, December 28th; if he did not learn of such payment, and he was in fact still a surety, then their verdict should be for the defendant; but if he did learn of such payment, and afterwards recognized his liability on the note by giving a collateral note for the debt or in any other way amounting to a promise to pay the same, then their verdict should be for the plaintiff; but, in the event of failure so to find, then they should find for the defendant on this branch of the case.
It seems very plain to us that these, questions were the only questions which arose in the case, under the evidence, and it seems equally plain to us that they were properly and fairly submitted to the jury. There are no other questions which require consideration. We find no errors in the record.
By the Cowrt.— Judgment affirmed.